Title: James Madison to Charles J. Ingersoll, 12 February 1835
From: Madison, James
To: Ingersoll, Charles Jared


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            Feby. 12. 35
                            
                        
                        
                        I have recd your favour inclosing a copy of your "View of the Committee powers of Congress."
                        Without entering into questions which may grow out of the twofold character of the Senate of the U. S. as a
                            Legislative, and Judicial Body, your observations suggest a fuller investigation and more accurate definition of the
                            privileges and authorities, of the several Departments & Branches of our Republican Government than have yet been
                            bestowed on them. The task would be well worthy the most skilful hands. With my thanks Sir for your communication I
                            tender my friendly salutations and good wishes.
                        
                            
                                
                            
                        
                    